DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from a plurality of applications, but the earliest support for the elected embodiment is in application 10/777411 filed 02/12/2004.

Status of Claims
	Claims 159, 161, 162, and 165-174 are pending.
	Claims 159, 161, 162, 167, 168, 107, 171, and 174 have been withdrawn from consideration.
	Claims 1-157, 160, 163, and 164 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Species 14 (Figure 9) in the reply filed on 11/18/2020 is acknowledged.  
	Upon further review claims 170, 171, and 174 have been withdrawn from consideration as being directed at non-elected species.  Claim 170 requires an osteoconductive scaffolding but this feature is described with respect to the embodiment shown in Figures 14A [0174].  Claim 171 requires an angle adjusting feature but this feature is described with respect to the embodiment shown in Figures 14A-C. Claim 174 requires an irreversible expansion but this is described with respect to the embodiment 
Information Disclosure Statement
With respect to the examiner’s comments and request for the Information disclosure statements, the applicant contends that the information as to what references are relevant to the patentability of their claims is not readily available to the applicant.  This is not persuasive because this information is inherently available to the applicant.  The applicant is required to have reviewed every document submitted before the office, must be knowledgeable of their own invention, and drafted the claims within this application.  Therefore a review of all filed IDS and a list of relevant references is hereby requested.

Specification
The previous objection to the disclosure has been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 112
The previous 112 rejections to have been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 165, 166, 169, 172, and 173 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Biedermann et al (Biedermann) US 6,176,882 B1.
	Biedermann discloses the same invention being a intervertebral implant comprising a second lower body/member 61 having a superior surface 64’ and an inferior vertebral engaging surface 65’, a first upper body/member 60 having a superior vertebral engaging surface 65’ and an inferior surface 64, an insert 45/46, an expansion member 25 comprising a rotatable screw portion 15 that engages the insert causing the bodies to increase the distance between them, and a cage 1/2/3/4 comprising superior and inferior openings 5 which the upper and lower bodies expand above and below.
In regards to claim 169, both all vertebra engaging surfaces of Biedermann comprise protrusions.

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. The applicant argues that Biedermann fails to disclose Accordingly, Biedermann fails to disclose first and second members comprising a superior .

    PNG
    media_image1.png
    549
    636
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/Christopher D. Prone/Primary Examiner, Art Unit 3774